LEWIS, P.J.,
concurs in part/dissents in part.
1 1 I concur in the Court's decision to deny relief on Petitioner's claims. However, I must respectfully dissent from the Court's conclusion that the statutory provisions for mental health courts are substantially different than those previously established by the Legislature in the Oklahoma Drug Court Act. The Anna McBride Act, codified at seetion 472 of Title 22, is a much more abbreviated enactment, its principal purposes being the authorization of mental health courts and providing certain statutory exclusions from participation. The mental health court authorized by the Anna McBride Act is defined as a "Judicial process" that utilizes "specially trained court personnel" to "explore alternatives to incarceration for offenders ... who have a mental illness or a developmental disability, or a co-occurring mental illness and substance abuse disorder." § 472(D) (emphasis added).
T2 This last clause demonstrates an important point. The co-existence of mental illness and substance abuse is pervasive.1 Drug and mental health courts frequently will be confronted with offenders experience ing virtually identical problems with compliance in their respective programs. Indeed, Petitioner in this case clearly struggled with drug abuse as part of her non-compliance. In "exploring alternatives to incarceration," drug and mental health court judges and personnel will undoubtedly apply training and knowledge to non-compliance in much the same way. § 471.7(E).
T3 The Legislature need not re-enact every provision of the Oklahoma Drug Court Act in section 472 for this Court to acknowledge that procedures for supervision and termination in drug and mental health courts should be essentially the same. Given the extensive procedural blueprint provided for drug courts, the Legislature's decade of silence in the matter of procedures for mental health courts is perfectly understandable. We have the necessary procedures and directions already. Subject to the Legislature's ultimate control, we should interpret existing statutes consistently with a view to realizing their stated purposes. For this reason, relapses and restarts should be recognized in both kinds of programs.
1 4 Further, to hold that one mental health court may consider relapses and restarts in supervision and termination decisions, while another may refuse to, opens to the door to inconsistent applications of the law. While courts should have significant discretion is making these determinations, this Court should ensure that the legal standards guiding their decisions are consistent and fair. The earlier-enacted provisions of the Oklahoma Drug Court Act provide strong evidence of the Legislature's preferred mechanisms for the operation of therapeutic courts in Oklahoma. We should apply these provisions where reasonably possible, until we are told otherwise. I am authorized to state that Judge A. Johnson joins me in this opinion concurring in part and dissenting in part.

. R. Kessler, R. Crum, L. Warner, C. Nelson, J. Schulenberg, J. Anthony, Lifetime Co-occurrence of DSM-III-R Alcohol Abuse and Dependence With Other Psychiatric Disorders in the National Comorbidity Survey, Arch. Gen. Psychiatry. 1997;54(4):313-321 (National Comorbidity Survey data indicate that alcohol abuse and dependence are often associated with other lifetime DSM-III-R disorders); J. Petrila and A. Redlich, "Mental Iliness and the Courts: Some Reflections on Judges as Innovators" 43 Court Review 164 (2007) http://ajancse.dni.us/courtry/cr43-4/ CR43-4Patrila.pdf ("When substance abuse and other mental illness diagnoses are considered, the prevalence of mental disorder among arres-tees is over 70%.").